    Case 3:19-cv-17272-MAS-ZNQ Document 64 Filed 04/20/20 Page 1 of 2 PageID: 630

                     MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161

     THOMAS R. CURTIN
     Direct Dial: (973) 401-7117
     tcurtin@mdmc-law.com


                                                                April 20, 2020

     VIA ECF

     Hon. Michael A. Shipp, U.S.D.J.
     Clarkson S. Fisher Federal Building
      and U.S. Courthouse, Room 5000
     402 E. State Street
     Trenton, New Jersey 08608

                Re:         UMG Recordings, Inc. et al. v. RCN Telecom Services, LLC et al.
                            Civil Action No. 19-17272 (MAS) (ZNQ)

     Dear Judge Shipp:

             This firm, along with our co-counsel Stein Mitchell Beato & Missner LLP, represents
     plaintiffs in the referenced matter. I am writing to apprise the Court of a decision issued on April
     15, 2020, by the United States District Court for the District of Colorado in Warner Bros.
     Records Inc. v. Charter Commc’ns, Inc., No. 19-CV-00874-RBJ-MEH (D. Colo.) (“Charter”).
     We respectfully request that the Court consider this decision as supplemental authority
     supporting the denial of Defendants’ pending motions to dismiss.

             The Charter case is substantially similar to the instant lawsuit. It was filed by some of
     the same Plaintiffs and asserts the same claims of secondary copyright infringement against an
     internet service provider (“ISP”). The magistrate judge in Charter previously recommended
     denying Charter’s motion to dismiss Plaintiffs’ claims for vicarious liability.1 In adopting that
     recommendation, the district court rejected many of the same arguments that Defendants RCN
     and Patriot have raised in their motions to dismiss in the instant case.2

             In Charter, the court ruled on the standard for the “direct financial benefit” element of a
     claim for vicarious liability, which is at issue in the instant case. See Charter Op. at 7 (holding
     that the law “does not require that the plaintiff’s materials must be ‘the attracting factor.’ If
     subscribers are attracted to Charter’s services in part because of the ability to infringe on



     1
      Plaintiffs in the instant case cited the Charter magistrate judge’s report and recommendation in
     their oppositions to Defendants’ motions to dismiss. See Dkt. 52 at 5, 27, 30; Dkt. 53 at 25.
     2
         Charter did not move to dismiss Plaintiffs’ claim for contributory copyright infringement.

NEW JERSEY     NEW YORK        PENNSYLVANIA   CONNECTICUT   MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
Case 3:19-cv-17272-MAS-ZNQ Document 64 Filed 04/20/20 Page 2 of 2 PageID: 631

          MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

 Hon. Peter G. Sheridan, Sr. U.S.D.J.
 May 13, 2019
 Page 2

plaintiffs’ copyrighted materials in particular, this is sufficient to show that the materials were ‘a
draw’”) (emphasis in original).

        The court also ruled on the “right and ability to supervise and control” element of a claim
for vicarious liability, which is also at issue in the instant case. See Charter Op. at 13 (rejecting
Charter’s argument that ISPs “lack sufficient ability to curtail infringing conduct to be held
liable” and holding that “Charter can certainly limit its subscribers’ ability to infringe by
blocking their access to the internet through Charter. I find that this is sufficient to allege that
Charter has the ability to control infringement.”).

         In addition, the Charter court concluded that Plaintiffs’ allegations in support of their
claim for vicarious liability were sufficient to state a claim. The allegations in that case are
similar to the allegations in the instant case. Compare Charter Op. at 10-11 with Dkt. No. 9,
Pls.’ First Am. Compl. (“FAC”) ¶¶ 7-8, 62, 64, 68, 99-100, 125 (allegations regarding direct
financial benefit); compare Charter Op. at 13 with FAC ¶ 73 (allegations concerning right and
ability to supervise and control).

        Plaintiffs respectfully submit that the Charter decision supports the conclusion that
Plaintiffs have stated viable claims for vicarious liability, and that Defendants’ motions to
dismiss should be denied. A copy of the district court’s opinion in Charter is attached hereto as
Exhibit A.

                                                Respectfully yours,

                              MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                                s/ Thomas R. Curtin

                                                THOMAS R. CURTIN

Enclosure
cc:    All Counsel (via ECF and e-mail)
